DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodyear [US 20170069469] in view of Gupta [US 20150270140] and Zhang [US 20100041566] and Chen [US 20110156201] and Edward [US 20190207075].
Claim 1: Goodyear teaches a native oxide could be removed by cyclical plasma etching for a more precision etching [0018]. Goodyear further teaches these types of etching can be useful for forming ultra thin layers on microelectronics devices (MEMS) [0002-0003; 0017]. However, the prior art 
However, the prior art does not appear to teach the MEMS device for biological applications having an array of metal structures formed on the device, wherein the array of metal structures have a native oxide. Zhang and Chen are provided. Zhang teaches a device directed to biological uses [0003] such as a bio MEMS device [0149], wherein these devices typically have an array of metal surfaces disposed on the surface [0118]. It would have been obvious to one of ordinary skill in the art to use MEMS for biological applications since Zhang teaches MEMS comprising metal patterns are desired in biological applications as well. However, Zhang does not appear to teach removing a native oxide from the patterned metal structure. Chen is provided. Chen teaches removing native oxide from a metal pattern [0034], wherein the patternin can be used for a MEMS or NEWS structure [0031]. It would have been obvious to one of ordinary skill in the art to remove the native oxide so as to ensure the metal layers remains functional as a metallic patterned layer. 
However, the prior art does not appear to teach removing the native oxide by etching to reduce a signal to noise ratio. Edward is provided. Edward teaches that removal of the native oxide can reduce the sources of frequency noise [0021]. Although the prior art does not explicitly teach removing the 
Claim 2: Zhang teaches the metal structures comprises titanium structures [0077; 0081] which can be used for biometric sensing applications [0003, 0005, 0022; 0100; 0114].
Claim 4: Gupta teaches the ligand is diethylamine [0101].
Claim 5: Gupta teaches the temperature of the chamber may be from 25 to 400 degrees C [0656], wherein the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (See MPEP 2144.05.I).

Claims 6-11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang [US 20100041566] in view of Metzner [US 20040198069] and Seino [US 8288234]. 
Claim 6: Zhang teaches a device directed to biological uses [0003] such as a bio MEMS device [0149], wherein these devices typically have a metal pattern on the surface [0118]. Zhang also teaches providing an insulator over the pattern platforms to enhance the performance of the biosensors [0144]. However, the prior art does not appear to teach introducing a first precursor into the process chamber; introducing a second precursor into the process chamber; performing a water pulse in the process chamber. Metzner is provided. Metzner teaches a hafnium silicon oxynitride film is grown by ALD by flowing hafnium tetrachloride (first precursor) and pulsed with water and pulsed with Tris-DMAS (second precursor) [0070], where the film can be used for dielectric materials [0049]. It would have been obvious to one of ordinary skill in the art to form a dielectric material by the method taught by Metzner 
However, the prior art does not appear to teach the claimed surface potential range. Seino is provided. Seino teaches surface potential is influenced by film thickness and film quality of a dielectric film [col 8, ln 23-30]. Although Seino does not explicitly teach a range of surface potential, it would have been obvious to one of ordinary skill in the art to optimize the surface potential of the dielectric film through routine experimentation since Seino teaches surface potential as a workable variable through the thickness and quality of the film. 
Claim 7: Metzner teaches a silicon containing precursor [0070].
Claim 8: Metzner teaches a hafnium containing precursor [0070].
Claim 9: Metzner teaches purging between precursors with inert gas [0004, 0008, 0056].
Claim 10: Metzner teaches the purge gas can be helium and argon [0056].
Claim 11: Metzner teaches purging before water vapor step [0043-0047].
Claim 13: Metzner teaches depositing from 2 angstroms to 100 angstroms or about 10-50 angstroms [0067] wherein the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (See MPEP 2144.05.I).

Claims 6-11, 13-14, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodyear [US 20170069469] in view of Gupta [US 20150270140] and Zhang [US 20100041566] and Chen [US 20110156201] Edward [US 20190207075] as applied to claim 1 above, and further in view of Metzner [US 20040198069] and Seino [US 8288234].
Claims 6 and 14: Goodyear teaches a native oxide could be removed by cyclical plasma etching for a more precision etching [0018]. Goodyear further teaches these types of etching can be useful for forming ultra thin layers on microelectronics devices (MEMS) [0002-0003; 0017]. However, the prior art 
However, the prior art does not appear to teach the MEMS device for biological applications having an array of metal structures formed on the device, wherein the array of metal structures have a native oxide. Zhang and Chen are provided. Zhang teaches a device directed to biological uses [0003] such as a bio MEMS device [0149], wherein these devices typically have an array of metal surfaces disposed on the surface [0118]. It would have been obvious to one of ordinary skill in the art to use MEMS for biological applications since Zhang teaches MEMS comprising metal patterns are desired in biological applications as well. However, Zhang does not appear to teach removing a native oxide from the patterned metal structure. Chen is provided. Chen teaches removing native oxide from a metal pattern [0034], wherein the patternin can be used for a MEMS or NEWS structure [0031]. It would have been obvious to one of ordinary skill in the art to remove the native oxide so as to ensure the metal layers remains functional as a metallic patterned layer. 
However, the prior art does not appear to teach removing the native oxide by etching to reduce a signal to noise ratio. Edward is provided. Edward teaches that removal of the native oxide can reduce the sources of frequency noise [0021]. Although the prior art does not explicitly teach removing the 
However, the prior art does not appear to teach forming a dielectric by introducing a first precursor into the process chamber; introducing a second precursor into the process chamber; performing a water pulse in the process chamber. Metzner is provided. Metzner teaches a hafnium silicon oxynitride film is grown by ALD by flowing hafnium tetrachloride (first precursor) and pulsed with water and pulsed with Tris-DMAS (second precursor) [0070], where the film can be used for capacitor dielectric materials [0049]. It would have been obvious to one of ordinary skill in the art to form a dielectric material by the method taught by Metzner because Metzner teaches these films are operable for dielectric applications and the prior art does not appear to teach further details of processing a dielectric film. 
However, the prior art does not appear to teach the claimed surface potential range. Seino is provided. Seino teaches surface potential is influenced by film thickness and film quality of a dielectric film [col 8, ln 23-30]. Although Seino does not explicitly teach a range of surface potential, it would have been obvious to one of ordinary skill in the art to optimize the surface potential of the dielectric film through routine experimentation since Seino teaches surface potential as a workable variable through the thickness and quality of the film. 
Claim 7: Metzner teaches a silicon containing precursor [0070].
Claim 8: Metzner teaches a hafnium containing precursor [0070].
Claim 9: Metzner teaches purging between precursors with inert gas [0004, 0008, 0056].

Claim 11: Metzner teaches purging before water vapor step [0043-0047].
Claim 13: Metzner teaches depositing from 2 angstroms to 100 angstroms or about 10-50 angstroms [0067] wherein the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (See MPEP 2144.05.I).
Claim 16: Metzner teaches the ALD process can comprise a plasma [0050]. 
Claim 17: Metzner teaches the first or second precursor comprises oxygen and nitrogen [0009].

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodyear in view of Gupta and Zhang and Chen and Edward and Metzner and Seino as applied to claim 14 above, and further in view of Leung [US 5563762].
Teaching of the prior art is aforementioned, but does not appear to teach depositing a protection film over the dielectric. Leung is provided. 
Claim 19: Leung teaches forming a capping/protection layer that can prevent scratches [col 9, ln 45-50]. It would have been obvious to one of ordinary skill in the art to provide a protection layer as suggested by Leung over a dielectric so as to prevent scratches. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodyear in view of Gupta and Zhang and Chen and Edward and Metzner and Seino as applied to claim 14 above, and further in view of Conly [US 20040168627].
Teaching of the prior art is aforementioned, but does not appear to teach all the limitations of claim 20 involving annealing. Conly is provided.
Claim 20: Conly teaches an annealing step is provided to improve film quality such as densification [0059], wherein the annealing temperature can range from 400-1000 degrees C [claim 20], prima facie case of obviousness exists. (See MPEP 2144.05.I), and the anneal time is 10 seconds to 5 mins [claim 20]. Although the prior art does not explicitly teach the claimed time range, it would have been obvious to one of ordinary skill in the art to optimize the annealing time through routine experimentation as a means for improving film quality as suggested by Conly. 

Double Patenting
he nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-2, 4-5, 6-11, 13-14, 16-17 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 10177002 in view of Goodyear in view of Gupta and Zhang and Chen and Edward and Metzner and Seino as applied to claim 14 above. The patent appears to teach removing native oxide, and also uses an amine to etch a monolayer of material; however, does not appear to provide further details. The teachings of Goodyear, Gupta, Zhang, Edward and Metzner and Seino is aforementioned. 

19 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 10177002 in view of Goodyear in view of Gupta  and Zhang and Chen and Edward and Metzner and Seino as applied to claim 14 above and further in view of Leung [US 5563762]. The patent does not appear to teach the limitations of claim 19. Aforementioned teachings of Leung is referred. 
Claim 20 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 10177002 in view of Goodyear in view of Gupta  and Zhang and Edward and Metzner and Seino as applied to claim 14 above and further in view of Conly [US 20040168627]. The patent does not appear to teach the limitations of claim 20. Aforementioned teachings of Conly is referred.

Response to Arguments
Applicant’s arguments, filed on 12/29/21, with respect to the rejection(s) of claim(s) 1-2, 4-11, 13-14, 16-17, 19-20  under 35 USC 103 have been fully considered and are persuasive regarding Zheng.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen.

Conclusion
Claims 1-2, 4-11, 13-14, 16-17, 19-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353.  The examiner can normally be reached on Monday to Friday 1:00PM to 4:00PM PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANDY C LOUIE/               Primary Examiner, Art Unit 1715